DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 4/26/2022.
Claims 1, 8, 15, and 21 have been amended.
Claims 7 and 14 have been cancelled.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Claim Objections
Claims 15-20 are objected to because of the following informalities:  
With respect to claim 15, the amended portion states, “…and toward a maximum temperature of the rated temperature range of the flash memory chip.”  However, indicated in remarks filed on 4/26/2022, the applicant is treating this as analogous to claim 1, but claim one states “minimum temperature.”  Should this be worded the same as in claim 1?
Claims 16-20 are objected to because they depend from a base claim that is objected to and fail to cure the deficiencies of the respective base claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gopalakrishnan et al. (US 2021/0110865).
With respect to claim 21, Gopalakrishnan teaches of a method, comprising: performing the following on a flash memory chip: measuring a temperature of the flash memory chip (fig. 2; paragraph 34, 44; where the memory die is NAND flash and the temperature detection circuit measures the temperature on the memory die); and
moving a page from lower density cells to higher density cells because the temperature has moved decreased toward the middle of a rated temperature range of the flash memory change chip (fig. 6; paragraph 87, 92-93, 96; where the folding was done above the first temperature range and the integrity check is performed when the temperature falls to the upper end of the second temperature range, i.e. the temperature has decreased towards the middle of the range.  When the integrity check fails, the SLC data in the first group is folded into MLC data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 8,238,185) and Reina (US 2020/0202938).
With respect to claim 1, Lee teaches of an apparatus, comprising: a flash memory chip comprising i), ii), iii) and iv) below: i) a chip interface to receive commands (fig. 1, item 160; column 3, lines 19-28, column 4, lines 14-24; where the control logic of the flash memory receives a command CMD); 
ii) an array of stacked storage cells (fig. 1, item 110; column 3, line 29-30; cell array includes memory cells); 
iii) a temperature sensing device (fig. 2; column 5, lines 12-16; temperature detector 171); and, 
iv) a controller coupled to the chip interface, the array of stacked storage cells and the temperature sensing device (fig. 1-2; Col. 1 Lines 59-63, column 3, lines 19-28, column 4, lines 14-24; where the control logic is coupled to the interface, cell array, and temperature detector), 
wherein the controller is to modulate a program step size voltage applied to the array of stacked storage cells based on a temperature of the flash memory chip as measured by the temperature sensing device (Col. 3 Lines 22-43, Col. 4 Lines 35-38; where the voltage generator detects a current temperature and generates an adjusted voltage level corresponding to the current temperature) 
wherein the controller is to decrease a program step size voltage as the temperature of the flash memory chip moves away from a midpoint temperature of a rated temperature range of the flash memory chip and toward a maximum temperature of the rated temperature range of the flash memory chip (fig. 5, 8; Col. 10 Lines 55-60; when the current temperature of memory cell is 50° C higher than a reference temperature of 50° C, the selected memory cells are programed with a program state less than the reference state by programming one of V-1, V-2, V-3, or V-4 according to a difference of a reference voltage and a temperature. Lee’s midpoint temperature is 50C, see fig. 5. Lee’s maximum temperature is 125C).
Lee fails to explicitly teach of is to decrease the program step size voltage as the temperature of the flash memory chip moves away from the midpoint temperature of the rated temperature range of the flash memory chip and toward a minimum temperature of the rated temperature range of the flash memory chip.
However, Reina teaches of is to decrease the program step size voltage as the temperature of the flash memory chip moves away from the midpoint temperature of the rated temperature range of the flash memory chip and toward a minimum temperature of the rated temperature range of the flash memory chip (abstract, paragraph 10; where the voltage step size is decreased when the device temperature is in high or low temperature ranges outside the middle temperature range.  When it is in the low temperature range and the voltage step size is decreased, the temperature has decreased from the middle range to the lower range, which is towards the low temperature of the flash chip).
Lee and Reina are analogous art because they are from the same field of endeavor, as they are directed to programming flash memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Lee and Reina before the time of the effective filing of the claimed invention to incorporate the increasing and decreasing the voltage step size of Lee as taught in Reina.  Their motivation would have been to reduce errors and improve performance (Reina, paragraph 3).
With respect to claim 2, Lee teaches of wherein the controller is to increase the program step size voltage as the temperature of the flash memory chip approaches the midpoint temperature of the rated temperature range of the flash memory chip (fig. 5; Col. 7 Lines 17-31; where the program step size voltage increases as the temperature of the flash memory chip decreases to the midpoint of the temperature range).  
9.	With respect to claim 3, Lee and Reina teaches of wherein the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip (Lee, fig. 5; Col. 7 Lines 17-31; Reina, abstract, paragraph 10; the increase of the program step size voltage is to happen in both directions of the flash memory chip).
	The reasons for obviousness are the same as those indicated above regarding claim 1.
10.	With respect to claim 4, Lee teaches of wherein an increase in the program step size voltage results in wider charge distribution in the storage cells (fig. 5, 8; Col. 7 Lines 32-59; where the application of progressively larger program voltages, as the temperature of the cell increases or decrease, resulting in wider charge distribution in the storage cells.  For example, when the temperature is less than or equal to -45° C, the program voltage can be as high as seven volts (Vpgm = 0111), see Fig. 5.  This results in a wider charge distribution than a Vpgm of zero when the temperature is between 45° C and 55° C).  
11.	With respect to claim 5, Lee teaches of wherein the controller is to set the program step size voltage to a minimum upon at least one of the following conditions: 1) the maximum temperature of the rated temperature range of the flash memory chip (fig. 5; Col. 7 Lines 32-59; where the minimum of voltage of a step charge size of Vpgm equal to -4V (-0100) at 125° C.); 2) a minimum temperature of the rated temperature range of the flash memory chip.  
12.	With respect to claim 6, Lee teaches of wherein the minimum program step size voltage results in narrowest charge distributions within the storage cells (fig. 5; Col. 7 Lines 32-59; where the minimum charge step size of 4V at 125° C is the narrowest, when compared to a maximum charge step size of 7V at 125° C).
With respect to claim 8, the combination of Lee and Reina teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Lee also teaches of a computing system, comprising: a plurality of processing cores (fig. 12, item 520; Col. 13 Lines 48-52; where the CPU can have additional processing cores added such as an application chipset, a camera imaging processor, and a mobile DRAM);
a system memory (fig. 12, item 512; column 13, lines 39-40; flash memory); 
a system memory controller coupled to the system memory (fig. 12, item 511, 512; memory controller is connected to flash memory); 
a peripheral control hub (Fig. 12, item 560; column 13, lines 41-44; system bus); and 
a memory device coupled to the system memory controller or the peripheral control hub (Fig. 12; column 13, lines 39-46; where the memory controller is coupled to flash memory).
With respect to claims 9-13, the combination of Lee and Reina teaches of the limitations cited and described above with respect to claims 2-6 for the same reasoning as recited with respect to claims 2-6.
With respect to claim 15, the combination of Lee and Reina teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.
Lee also teaches of a method, comprising: performing the following on a flash memory chip: measuring a temperature of the flash memory chip (Col. 3 Lines 19-43, Col. 4 Lines 35-38; where the voltage generator detects a current temperature and generates an adjusted voltage level corresponding to the current temperature); and
changing a program step size voltage of the flash memory chip because the temperature of the flash memory chip has changed (Col. 3 Lines 22-43, Col. 4 Lines 35-38; where the voltage generator detects a current temperature and generates an adjusted voltage level corresponding to the current temperature),
including decreasing the program step size voltage as the temperature of the flash memory chip moves away from a midpoint temperature of a rated temperature range of the flash memory chip and toward a maximum temperature of the rated temperature range of the flash memory chip (fig. 5, 8; Col. 10 Lines 55-60; when the current temperature of memory cell is 50° C higher than a reference temperature of 50° C, the selected memory cells are programed with a program state less than the reference state by programming one of V-1, V-2, V-3, or V-4 according to a difference of a reference voltage and a temperature. Lee’s midpoint temperature is 50C, see fig. 5. Lee’s maximum temperature is 125C).
Reina teaches of changing the program step size voltage of the flash memory chip because the temperature of the flash memory chip has again changed including decreasing the program step size voltage as the temperature of the flash memory chip moves away from a midpoint temperature of a rated temperature range of the flash memory chip and toward a maximum temperature of the rated temperature range of the flash memory chip (abstract, paragraph 10; where the voltage step size is decreased when the device temperature is in high or low temperature ranges outside the middle temperature range.  When it is in the low temperature range and the voltage step size is decreased, the temperature has decreased from the middle range to the lower range, which is towards the low temperature of the flash chip).
The reasons for obviousness are the same as indicated above in claim 1.
With respect to claim 16, Lee teaches of wherein the temperature's change approaches a midpoint of a rated temperature range of the flash memory chip (Fig. 5; column 7, line 17-column 8, line 19; where the midpoint of the rated temperature range of the flash memory chip between the extremes of -45° C and 125° C).  
With respect to claim 17, Lee teaches of wherein the temperature's change is a warming change (fig. 5; Col. 5 Lines 11-16; where detecting a temperature change in a warming direction.).  
With respect to claim 18, Lee teaches of wherein the temperature's change is a cooling change (fig. 5; Col. 5 Lines 11-16; where detecting a temperature change in a cooling direction.).
With respect to claim 19, Lee teaches of wherein the program step size voltage's change is an increase in program step size voltage (fig. 5; Col. 7 Lines 17-31; where the increase of the program step size voltage is to happen in both warming and cooling directions of the flash memory chip.).
With respect to claim 20, Lee teaches of wherein the increase in program step size voltage lessens a program time for a block of the flash memory chip's storage cells (fig. 5, 7a; Col. 9 Lines 1-42; where an increase in the program step size permits memory cell programming with a single verify pass step.  If the program is not successful, Col. 9 Lines 41-42 indicates adjusting the program step size and reverifying).

Response to Arguments
Applicant's arguments with respect to independent claims 1, 8, 15, and 21 have been considered but are moot because of the new reference(s) being applied, in light of the amendment, to the particular limitations the arguments are referencing.  Thereby the arguments no longer apply to the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michael Krofcheck/Primary Examiner, Art Unit 2138